Citation Nr: 1235746	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-35 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for lumbar radiculopathy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to April 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2012, the undersigned conducted a video hearing.  Unfortunately, the equipment used to record the hearing failed.  As such, a hearing transcript cannot be prepared.  In light of that fact the Veteran was offered an opportunity to appear at a new hearing, and in September 2012 he expressed a desire to appear at a hearing conducted at the RO.

Accordingly, the case is REMANDED for the following action:

The appellant must be scheduled for a Travel Board hearing in accordance with the docket number of his appeal and all other applicable provisions.  After the hearing is conducted, or if the appellant cancels the hearing or fails to report, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




